Case 17-12625 Doc 476 Filed 11/20/19 Entered 11/20/19 09:44:46 Main Document Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                      CASE NO. 17-12625

   COPSYNC, INC.,                                              SECTION B

                     DEBTOR.                                   CHAPTER 11


                                              ORDER

            THE COURT, having considered the motion of Kenneth Lefoldt, Liquidation Trustee (the

   ‘Trustee”) for the Liquidation Trust in In re COPsync, Inc. (the “Liquidation Trust”) to Expedite

   Hearing on his Motion to Approve Settlement with Former Officers and Directors and Several

   Insurers (‘Motion to Expedite Hearing”) (P-475)and the Court finding good cause exists to grant

   the same, accordingly:

            IT IS ORDERED that the Motion to Expedite Hearing be and the same is hereby granted;

            IT IS FURTHER ORDERED that the hearing on the Motion to Approve Settlement with

   Former Officers and Directors and Several Insurers be and the same is hereby expedited;

            IT IS FINALLY ORDERED that the hearing on the Motion to Approve Settlement with

   Former Officers and Directors and Several Insurers be and the same is hereby set for hearing before

   this Court on the 2nd day of December, 2019 at 10:00 a.m., at the United States Bankruptcy Court

   for the Eastern District of Louisiana, 500 Poydras Street, 7th Floor, Courtroom B-705, New

   Orleans, LA 70130, with objections or other responsive pleadings due by 12:00 o’clock noon on

   the 29th day of November, 2019, with a copy served upon counsel for the Trustee, Brent Barriere,

   Fishman Haygood LLP, 201 St. Charles Ave., Floor 46, New Orleans, LA 70170, Facsimile: 504-

   586-5250.




   1" = "1" "1489518v.1" "" 1489518v.1
Case 17-12625 Doc 476 Filed 11/20/19 Entered 11/20/19 09:44:46 Main Document Page 2 of 2




            IT IS FURTHER ORDERED that movant shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBR’s and file

   a certificate of service to that effect immediately.

                     New Orleans, Louisiana, November 20, 2019.


                                                          ______________________________
                                                          Jerry A. Brown
                                                          U.S. Bankruptcy Judge




   1" = "1" "1489518v.1" "" 1489518v.1
